COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of K.M., Jr., A Child

Appellate case number:      01-19-00285-CV

Trial court case number:    2017-04805J

Trial court:                315th District Court of Harris County

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”) for both the father,
K.M., and the mother, D.M., of K.M., Jr., a child. On May 7, 2019, D.M.’s counsel filed
an unopposed extension requesting twenty days from May 20, 2019.

      Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2018). Here, the first notice of appeal was timely filed
on April 9, 2019, in the trial court from the April 8, 2019 final decree for termination by
appointed counsel for the mother, D.M., setting the 180-day compliance deadline for
October 4, 2019. See TEX. R. APP. P. 26.1(b).

       Although this is D.M.’s counsel’s first extension and it is unopposed, the accelerated
schedule in termination cases requires greater compliance with briefing deadlines and
greater scrutiny of extensions. Appellant D.M.’s counsel contends that an extension is
needed because he was recently appointed as co-counsel in a different termination case
with a jury trial set for May 17 and 20, 2019, which requires him to prepare for trial now,
and he will need more time to file appellant’s brief in this case after finishing that trial.

        Accordingly, appellant D.M.’s motion for an extension of time to file appellant’s
brief is GRANTED until June 10, 2019, but no further extensions will be granted
absent extraordinary circumstances. See TEX. R. APP. P. 4.1(a), 10.5(b)(1)(C), 38.6(d).

      It is so ORDERED.
Judge’s signature: _/s/ Laura Carter Higley____________________
                   ☒ Acting individually       Acting for the Court
Date: ___May 14, 2019______